PRESIDING JUSTICE SULLIVAN, specially concurring: I agree with the majority that under the circumstances here it was error to exclude the evidence in question but I would reverse without the direction of a new trial because the State did not establish Easy Life’s guilt beyond a reasonable doubt. In fact, there is no evidence that Easy Life knowingly solicited Raymond H. O’Donnell. Easy Life, Louis J. Prus, and Thomas Reich were charged by complaint with the knowing solicitation of Raymond H. O’Donnell to sell his residential property and only two witnesses testified for the State concerning this alleged solicitation, O’Donnell and Sylvia Oliva. O’Donnell testified only that he received by mail a solicitation flier which was received in evidence as exhibit No. 3. While he did not testify who sent the flier or what was solicited in it, the envelope in which it came bore the name “THE EASY LIFE REAL ESTATE SYSTEM” and the flier essentially was a brochure relating the history and the nature of the activities of Easy Life System. Added to the brochure in different type and over the signature “Tom Reich” was the following: “I have someone who wants to live in your area. If you would like to sell or buy a home please give me a call. Thank you.” This addition is the only portion of the flier which contained any solicitation language. Sylvia Oliva stated that she was one of two secretaries who worked for Reich; that they were paid by him; that he gave her and his other secretary brochures similar to exhibit No. 3 (the solicitation flier in question) for mailing to names and addresses given by him; that she and the other secretary were directed to and did sign his name to the brochures; that they were both told not to mail the brochures to any name on the nonsolicitation list which Reich gave them; that Raymond O’Donnell’s name was on that list; that she and Reich’s other secretary tried their best not to send the brochures to any of the names on that list; and that Reich never sent out any brochures himself. She specifically stated that she and the other secretary worked for Reich and not for Easy Life or Prus. When the State rested, the court directed a verdict as to Prus on the basis that there was no evidence that he mailed or had knowledge that the flier was sent to O’Donnell. During the trial which proceeded as to Reich and Easy Life, Prus, who was president of the latter, testified that Reich was an independent contractor working under a contract with Easy Life; that Oliva and another secretary worked for Reich and not for Easy Life or Prus. The jury then found Reich not guilty, but Easy Life was found guilty. However, there appears to be nothing in the record to support the verdict against Easy Life. While the State justifies it on the basis that “the corporation may have been found to have committed the acts and omissions by other agents and employees besides Thomas Reich in order to support the elements of the offense against the company,” the State did not provide nor does the record reveal the names of such other agents and employees or any acts and omissions that may have been committed by any such persons. In fact, there is nothing in the record to indicate that any officer, agent, or employee of Easy Life knew that the solicitation in question was mailed to O’Donnell. The record discloses only that at Reich’s request one of his secretaries signed his name to a solicitation flier and mailed it to O’Donnell and that Reich was acting as an independent contractor acting on his own behalf in directing that the flier be sent. Since both Reich and Prus were found not to have knowingly solicited O’Donnell and, because there is nothing in the record giving any indication that Easy Life had anything to do with the mailing to O’Donnell, proof of its guilt beyond a reasonable doubt is lacking, and, in light thereof, a retrial should not be ordered. For the reasons stated I would reverse the judgment.